Exhibit 10.1

priceline.com Incorporated

0.50% Convertible Senior Notes due 2011
0.75% Convertible Senior Notes due 2013

 

--------------------------------------------------------------------------------

 

Purchase Agreement

September 21, 2006

Goldman, Sachs & Co.,

As representative of the several Purchasers
named in Schedule I hereto,

c/o Goldman, Sachs & Co.
85 Broad Street,
New York, New York 10004.

Ladies and Gentlemen:

Priceline.com Incorporated, a Delaware corporation (the “Company”), proposes,
subject to the terms and conditions stated herein, to issue and sell to the
Purchasers named in Schedule I hereto (the “Purchasers”) an aggregate of
$150,000,000 principal amount of its 0.50% Convertible Senior Notes due
September 30, 2011 (“2011 Notes”) and an aggregate of $150,000,000 principal
amount of its 0.75% Convertible Senior Notes due September 30, 2013 (“2013
Notes” and, together with the 2011 Notes, the “Firm Securities”), convertible
into shares of the Company’s common stock, par value $0.008 per share (“Stock”),
and, at the election of the Purchasers, up to an aggregate of $22,500,000
additional principal amount of the 2011 Notes (“Optional 2011 Notes”) and up to
an aggregate of $22,500,000 additional principal amount of the 2013 Notes
(“Optional 2013 Notes” and, together with the Optional 2011 Notes, the “Optional
Securities”) (the Firm Securities and the Optional Securities which the
Purchasers elect to purchase pursuant to Section 2 hereof are herein
collectively called the “Securities”).

1.         The Company represents and warrants to, and agrees with each of the
Purchasers that:

(a)       A preliminary offering circular, dated September 21, 2006 (the
“Preliminary Offering Circular”), and an offering circular, dated September 21,
2006 (the “Offering Circular”), have been prepared in connection with the
offering of the Securities and shares of the Stock issuable upon conversion
thereof.  The Preliminary Offering Circular, as amended and supplemented
immediately prior to the Applicable Time (as defined in Section 1(b)), is
hereinafter referred to as the “Pricing Circular”.  Any reference to the
Preliminary Offering Circular, the Pricing Circular or the Offering Circular
shall be deemed to refer to and include


--------------------------------------------------------------------------------




the Company’s most recent Annual Report on Form 10-K and all subsequent
documents filed with the United States Securities and Exchange Commission (the
“Commission”) pursuant to Section 13(a), 13(c) or 15(d) of the United States
Securities Exchange Act of 1934, as amended (the “Exchange Act”) on or prior to
the date of such circular, and any reference to the Preliminary Offering
Circular or the Offering Circular, as the case may be, as amended or
supplemented, as of any specified date, shall be deemed to include (i) any
documents filed with the Commission pursuant to Section 13(a), 13(c) or 15(d) of
the Exchange Act after the date of the Preliminary Offering Circular or the
Offering Circular, as the case may be, and prior to such specified date and (ii)
any Additional Issuer Information (as defined in Section 5(f)) furnished by the
Company prior to the completion of the distribution of the Securities; and all
documents filed under the Exchange Act and so deemed to be included in the
Preliminary Offering Circular, the Pricing Circular or the Offering Circular, as
the case may be, or any amendment or supplement thereto are hereinafter called
the “Exchange Act Reports.”  The Exchange Act Reports, when they were or are
filed with the Commission, conformed or will conform in all material respects to
the applicable requirements of the Exchange Act and the applicable rules and
regulations of the Commission thereunder; and no such documents were filed with
the Commission since the Commission’s close of business on the business day
immediately prior to the date of this Agreement and prior to the execution of
this Agreement, except as set forth on Schedule II-A(a) hereof. The Preliminary
Offering Circular or the Offering Circular and any amendments or supplements
thereto and the Exchange Act Reports did not and will not, as of their
respective dates, contain an untrue statement of a material fact or omit to
state a material fact necessary in order to make the statements therein, in the
light of the circumstances under which they were made, not misleading; provided,
however, that this representation and warranty shall not apply to any statements
or omissions made in reliance upon and in conformity with information furnished
in writing to the Company by a Purchaser through Goldman, Sachs & Co. expressly
for use therein;

(b)       For the purposes of this Agreement, the “Applicable Time” is 4:15 p.m.
(Eastern time) on the date of this Agreement; the Pricing Circular as
supplemented by the information set forth in Schedule V hereto, taken together
(collectively, the “Pricing Disclosure Package”) as of the Applicable Time, did
not include any untrue statement of a material fact or omit to state any
material fact necessary in order to make the statements therein, in the light of
the circumstances under which they were made, not misleading; and each Company
Supplemental Disclosure Document (as defined in Section 6(a)(ii)) listed on
Schedule II-A(b) hereto does not conflict with the information contained in the
Pricing Circular or the Offering Circular and each such Company Supplemental
Disclosure Document, as supplemented by and taken together with the Pricing
Disclosure Package as of the Applicable Time, did not include any untrue
statement of a material fact or omit to state any material fact necessary in
order to make the statements therein, in the light of the circumstances under
which they were made, not misleading; provided, however, that this
representation and warranty shall not apply to statements or omissions made in a
Company Supplemental Disclosure Document in reliance upon and in conformity with
information furnished in writing to the Company by a Purchaser through Goldman,
Sachs & Co. expressly for use therein;

(c)       Neither the Company nor any of its subsidiaries has sustained since
the date of the latest audited financial statements included in the Pricing
Circular any material loss or interference with its business from fire,
explosion, flood or other calamity, whether or not covered by insurance, or from
any labor dispute or court or governmental action, order or decree, otherwise
than as set forth or contemplated in the Pricing Circular; and, since the

2


--------------------------------------------------------------------------------




respective dates as of which information is given in the Pricing Circular, there
has not been any change in the capital stock (except for changes or adjustments
made in the ordinary course of business pursuant to employee equity plans in
existence on the date of this Agreement, and other than the exercise of options
outstanding on the date of this Agreement) or long-term debt of the Company or
any of its subsidiaries or any material adverse change, or any development
involving a prospective material adverse change, in or affecting the general
affairs, management, financial position, stockholders’ equity or results of
operations of the Company and its subsidiaries, taken as a whole, otherwise than
as set forth or contemplated in the Pricing Circular;

(d)       The Company and its subsidiaries have good and marketable title in fee
simple to all real property and good and marketable title to all personal
property owned by them, in each case free and clear of all liens, encumbrances
and defects except such as are described in the Pricing Circular or such as do
not materially affect the value of such property and do not interfere with the
use made and proposed to be made of such property by the Company and its
subsidiaries; and any real property and buildings held under lease by the
Company and its subsidiaries are held by them under valid, subsisting and
enforceable leases with such exceptions as are not material and do not interfere
with the use made and proposed to be made of such property and buildings by the
Company and its subsidiaries;

(e)       The Company has been duly incorporated and is validly existing as a
corporation in good standing under the laws of the State of Delaware, with power
and authority (corporate and other) to own its properties and conduct its
business as described in the Pricing Circular, and has been duly qualified as a
foreign corporation for the transaction of business and is in good standing
under the laws of each other jurisdiction in which it owns or leases properties
or conducts any business so as to require such qualification, or is subject to
no material liability or disability by reason of the failure to be so qualified
in any such jurisdiction; and each subsidiary of the Company has been duly
incorporated and is validly existing as an entity, and where such concept
applies, in good standing under the laws of its jurisdiction of organization;

(f)        The Company has an authorized capitalization as set forth in the
Pricing Circular, and all of the issued shares of capital stock of the Company
have been duly and validly authorized and issued and are fully paid and
non-assessable; the shares of Stock initially issuable upon conversion of the
Securities have been duly and validly authorized and reserved for issuance and,
when issued and delivered in accordance with the provisions of the Securities
and the Indenture referred to below, will be duly and validly issued, fully paid
and non-assessable and will conform to the description of the Stock contained in
the Pricing Disclosure Package and the Offering Circular; and all of the issued
shares of capital stock of each subsidiary of the Company have been duly and
validly authorized and issued, are fully paid and non-assessable and (except for
directors’ qualifying shares) are owned directly or indirectly by the Company,
free and clear of all liens, encumbrances, equities or claims;

(g)       The Securities have been duly authorized and, when issued and
delivered pursuant to this Agreement, will have been duly executed,
authenticated, issued and delivered and will constitute valid and legally
binding obligations of the Company entitled to the benefits provided by the
indenture to be dated as of September 27, 2006 (the “Indenture”) between the
Company and American Stock Transfer and Trust Company, as Trustee (the
“Trustee”), under which they are to be issued; the Indenture, which will be
substantially in the form previously delivered to you, has been duly authorized
and, when executed and delivered by the Company and the Trustee, the Indenture
will constitute a valid and legally binding instrument,

3


--------------------------------------------------------------------------------




enforceable in accordance with its terms, subject, as to enforcement, to
bankruptcy, insolvency, reorganization and other laws of general applicability
relating to or affecting creditors’ rights and to general equity principles; and
the Securities and the Indenture will conform to the descriptions thereof in the
Pricing Disclosure Package and the Offering Circular and will be in
substantially the form previously delivered to you;

(h)       The Registration Rights Agreement to be dated as of September 27,
2006, between the Company and the Purchasers (the “Registration Rights
Agreement”), which will be substantially in the form previously delivered to
you, has been duly authorized by the Company and, and as of the Time of Delivery
(as defined herein) will have been duly executed and delivered by the Company,
and will constitute a valid and legally binding instrument enforceable in
accordance with its terms, subject, as to enforcement, to bankruptcy,
insolvency, reorganization and other laws of general applicability relating to
or affecting creditors’ rights and to general equity principles, except as
rights to indemnification, contribution or exculpation thereunder may not be
enforceable; and the Registration Rights Agreement will conform in all material
respects to the descriptions thereof in the Pricing Disclosure Package and the
Offering Circular;

(i)        None of the transactions contemplated by this Agreement (including,
without limitation, the use of the proceeds from the sale of the Securities)
will violate or result in a violation of Section 7 of the Exchange Act, or any
regulation promulgated thereunder, including, without limitation, Regulations T,
U, and X of the Board of Governors of the Federal Reserve System;

(j)        Prior to the date hereof, neither the Company nor any of its
affiliates has taken any action which is designed to or which has constituted or
which might have been expected to cause or result in stabilization or
manipulation of the price of any security of the Company in connection with the
offering of the Securities;

(k)       The issue and sale of the Securities, the issuance of the Stock upon
conversion of the Securities and the compliance by the Company with all of the
provisions of the Securities, the Indenture, the Registration Rights Agreement
and this Agreement and the consummation of the transactions herein and therein
contemplated will not conflict with or result in a breach or violation of any of
the terms or provisions of, or constitute a default under, any indenture,
mortgage, deed of trust, loan agreement or other agreement or instrument to
which the Company or any of its subsidiaries is a party or by which the Company
or any of its subsidiaries is bound or to which any of the property or assets of
the Company or any of its subsidiaries is subject, nor will such action result
in any violation of the provisions of the Amended and Restated Certificate of
Incorporation, as amended, or By-laws of the Company,  or any statute or any
order, rule or regulation of any court or governmental agency or body having
jurisdiction over the Company or any of its subsidiaries or any of their
properties; and no consent, approval, authorization, order, registration or
qualification of or with any such court or governmental agency or body is
required for the issue and sale of the Securities, the issue of the Stock upon
conversion of the Securities or the consummation by the Company of the
transactions contemplated by this Agreement, the Indenture or the Registration
Rights Agreement except for (1) the filing of a registration statement by the
Company with the Commission pursuant to the United States Securities Act of
1933, as amended (the “Act”), pursuant to the Registration Rights Agreement and
(2) such consents, approvals, authorizations, registrations or qualifications as
may be required under state securities or Blue Sky laws in connection with the
purchase and distribution of the Securities by the Purchasers;

4


--------------------------------------------------------------------------------




(l)        Neither the Company nor any of its subsidiaries is in violation of
its Certificate of Incorporation or By-laws or in default in the performance or
observance of any material obligation, covenant or condition contained in any
indenture, mortgage, deed of trust, loan agreement, lease or other agreement or
instrument to which it is a party or by which it or any of its properties may be
bound;

(m)      The statements set forth in the Pricing Circular and the Offering
Circular under the caption “Description of Notes” and “Description of Capital
Stock,” insofar as they purport to constitute a summary of the terms of the
Securities and the Stock issuable upon conversion of the Securities, under the
caption “Certain United States Federal Income Tax Considerations,” and under the
caption “Underwriting,” insofar as they purport to describe the provisions of
the laws and documents referred to therein, are accurate, complete and fair;

(n)       Other than as set forth in the Pricing Circular, there are no legal or
governmental proceedings pending to which the Company or any of its subsidiaries
is a party or of which any property of the Company or any of its subsidiaries is
the subject which, if determined adversely to the Company or any of its
subsidiaries, would individually or in the aggregate have a material adverse
effect on the current or future financial position, stockholders’ equity or
results of operations of the Company and its subsidiaries, taken as a whole;
and, to the best of the Company’s knowledge, no such proceedings are threatened
or contemplated by governmental authorities or threatened by others;

(o)       When the Securities are issued and delivered pursuant to this
Agreement, the Securities will not be of the same class (within the meaning of
Rule 144A under the Act) as securities which are listed on a national securities
exchange registered under Section 6 of the Exchange Act or quoted in a U.S.
automated inter-dealer quotation system;

(p)       The Company is subject to Section 13 or 15(d) of the Exchange Act; and
has filed all the material required to be filed pursuant to Section 13, 14 or
15(d) for a period of at least 36 months immediately preceding the date hereof
and has filed in a timely manner all reports required to be filed during the 12
calendar months and any portion of a month immediately preceding the date
hereof;

(q)       The Company is not, and after giving effect to the offering and sale
of the Securities and the application of the proceeds thereof, will not be an
“investment company,” as such term is defined in the United States Investment
Company Act of 1940, as amended (the “Investment Company Act”);

(r)        Neither the Company, nor any person acting on its or their behalf has
offered or sold the Securities by means of any general solicitation or general
advertising within the meaning of Rule 502(c) under the Act;

(s)       Within the preceding six months, neither the Company nor any other
person acting on behalf of the Company has offered or sold to any person any
Securities, or any securities of the same or a similar class as the Securities,
other than Securities offered or sold to the Purchasers hereunder.  The Company
will take reasonable precautions designed to insure that any offer or sale,
direct or indirect, in the United States or to any U.S. person (as defined in
Rule 902 under the Act) of any Securities or any substantially similar security
issued by the Company, within six months subsequent to the date on which the
distribution of the Securities has been completed (as notified to the Company by
Goldman, Sachs & Co.), is made under restrictions and other circumstances
reasonably designed not to affect the status of the offer

5


--------------------------------------------------------------------------------




and sale of the Securities in the United States and to U.S. persons contemplated
by this Agreement as transactions exempt from the registration provisions of the
Securities Act;

(t)        This Agreement has been duly authorized, executed and delivered by
the Company;

(u)       Deloitte & Touche LLP, who have certified certain financial statements
of the Company and its subsidiaries, and have audited the Company’s internal
control over financial reporting and management’s assessment thereof is an
independent registered public accounting firm as required by the Act and the
rules and regulations of the Commission thereunder;

(v)       The Company maintains a system of internal control over financial
reporting (as such term is defined in Rule 13a-15(f) under the Exchange Act)
that complies with the requirements of the Exchange Act and has been designed by
the Company’s principal executive officer and principal financial officer, or
under their supervision, to provide reasonable assurance regarding the
reliability of financial reporting and the preparation of financial statements
for external purposes in accordance with generally accepted accounting
principles.  The Company’s internal control over financial reporting was
effective as of a December 31, 2005 evaluation thereof.  The Company is not
aware of any material weaknesses in its internal control over financial
reporting;

(w)      Other than as set forth in the Pricing Circular, since the date of the
latest audited financial statements included or incorporated by reference in the
Pricing Circular, there has been no change in the Company’s internal control
over financial reporting that has materially affected, or is reasonably likely
to materially affect, the Company’s internal control over financial reporting;

(x)        The Company maintains disclosure controls and procedures (as such
term is defined in Rule 13a-15(e) of the Exchange Act) that comply with the
requirements of the Exchange Act; such disclosure controls and procedures have
been designed to ensure that material information relating to the Company and
its subsidiaries is made known to the Company’s principal executive officer and
principal financial officer by others within those entities; such disclosure
controls and procedures are effective;

(y)  Neither the Company nor any of its consolidated or unconsolidated
subsidiaries have, since December 31, 2005: (i) failed  to pay any dividend or
sinking fund installment on preferred stock; or (ii) defaulted on either any
installment or installments on indebtedness for borrowed money or on any rental
on one or more long term leases, which defaults in the aggregate are material to
the financial position of the Company and its consolidated and unconsolidated
subsidiaries, taken as a whole; and

(z)  The information included in the Company’s press release dated September 21,
2006 and entitled “Priceline.com Increases 3rd Quarter 2006 Guidance;
Establishes 4th Quarter 2006 and 2007 EPS Targets” has been prepared by the
Company’s management in good faith based upon reasonable assumptions.

2.             Subject to the terms and conditions herein set forth, (a) the
Company agrees to issue and sell to each of the Purchasers, and each of the
Purchasers agrees, severally and not jointly, to purchase from the Company, at a
purchase price of 97.5% of the principal amount thereof, the principal amount of
Securities set forth opposite the name of such Purchaser in Schedule I hereto,
and (b) in the event and to the extent that the Purchasers shall exercise the
election to purchase

6


--------------------------------------------------------------------------------


Optional Securities as provided below, the Company agrees to issue and sell to
each of the Purchasers, and each of the Purchasers agrees, severally and not
jointly, to purchase from the Company, at the same purchase price set forth in
clause (a) of this Section 2, that portion of the aggregate principal amount of
the applicable series of Optional Securities as to which such election shall
have been exercised (to be adjusted by you so as to eliminate fractions of
$1,000) determined by multiplying such aggregate principal amount of the
applicable series of Optional Securities by a fraction, the numerator of which
is the maximum aggregate principal amount of the applicable series of Optional
Securities which such Purchaser is entitled to purchase as set forth opposite
the name of such Purchaser in Schedule I hereto and the denominator of which is
the maximum aggregate principal amount of the applicable series of Optional
Securities which all of the Purchasers are entitled to purchase hereunder.

The Company hereby grants to the Purchasers the right to purchase at their
election up to $22,500,000 aggregate principal amount of the Optional 2011 Notes
and up to $22,500,000 aggregate principal amount of the Optional 2013 Notes, at
the purchase price set forth in clause (a) of the first paragraph of this
Section 2, for the sole purpose of covering sales of securities in excess of the
aggregate principal amount of Firm Securities.  Any such election to purchase
Optional Securities may be exercised by written notice from you to the Company,
given within a period of 30 calendar days after the date of this Agreement,
setting forth the series and aggregate principal amount of Optional Securities
to be purchased and the date on which such Optional Securities are to be
delivered, as determined by you but in no event earlier than the First Time of
Delivery (as defined in Section (4) hereof) or, unless you and the Company
otherwise agree in writing, earlier than three or later than ten New York
Business Days after the date of such notice; provided, however, that Optional
Securities may not be issued in whole or in part after the period which ends 13
days after the date hereof unless the Purchaser determines that such Optional
Securities would not be treated as having been issued with more than a “de
minimis” amount of “original issue discount” for purposes of Sections 1271-1275
of the Internal Revenue Code of 1986, as amended from time to time, and the
applicable Treasury regulations promulgated thereunder.  As used in this
Agreement, “New York Business Day” shall mean each Monday, Tuesday, Wednesday,
Thursday and Friday which is not a day on which banking institutions in New York
are generally authorized or obligated by law or executive order to close.

3.         Upon the authorization by you of the release of the Securities, the
several Purchasers propose to offer the Securities for sale upon the terms and
conditions set forth in this Agreement and the Offering Circular and each
Purchaser hereby represents and warrants to, and agrees with the Company that:

(a)       It will offer and sell the Securities only to persons who it
reasonably believes are “qualified institutional buyers” (“QIBs”) within the
meaning of Rule 144A under the Act in transactions meeting the requirements of
Rule 144A;

(b)       It is an Accredited Investor, as defined under Rule 501(a)(1) under
the Act; and

(c)       It will not offer or sell the Securities by any form of general
solicitation or general advertising, including but not limited to the methods
described in Rule 502(c) under the Act.

4.         (a) The Securities to be purchased by each Purchaser hereunder will
be represented by one or more definitive global Securities in book-entry form
which will be deposited by or on behalf of the Company with The Depository Trust
Company (“DTC”) or its designated custodian.  The Company will deliver the
Securities to Goldman, Sachs & Co., for the account of each Purchaser, against
payment by or on behalf of such Purchaser of the purchase price therefore by
wire transfer in

7


--------------------------------------------------------------------------------




immediately available funds, by causing DTC to credit the Securities to the
account of the Purchasers at DTC.  The Company will cause the certificates
representing the Securities to be made available to the Goldman, Sachs & Co. for
checking at least 24 hours prior to the Time of Delivery (as defined below) at
the office of DTC or its designated custodian (the “Designated Office”).  The
time and date of such delivery and payment shall be, with respect to the Firm
Securities, 9:30 a.m., New York City time, on September 27, 2006 or such other
time and date as the Purchasers and the Company may agree upon in writing and,
with respect to the Optional Securities, 9:30 a.m., New York City time, on the
date specified by the Purchasers in the written notice given by the Purchasers
of the Purchasers’ election to purchase such Optional Securities, or such other
time and date as the Purchasers and the Company may agree upon in writing.  Such
time and date for delivery of the Firm Securities is herein called the “First
Time of Delivery,” such time and date for delivery of the Optional Securities,
if not the First Time of Delivery, is herein called the “Second Time of
Delivery,” and each such time and date for delivery is herein called a “Time of
Delivery.”

(b)       The documents to be delivered at the Time of Delivery by or on behalf
of the parties hereto pursuant to Section 8 hereof, including the cross-receipt
for the Securities and any additional documents requested by the Purchasers
pursuant to Section 8(j) hereof, will be delivered at such time and date at the
offices of Latham & Watkins LLP, 885 Third Avenue, New York, New York 10022 (the
“Closing Location”), and the Securities will be delivered at the Designated
Office, all at the Time of Delivery.  A meeting will be held at the Closing
Location at 5:00 p.m., New York City time, on the New York Business Day next
preceding the Time of Delivery, at which meeting the final drafts of the
documents to be delivered pursuant to the preceding sentence will be available
for review by the parties hereto.  For the purposes of this Section 4, “New York
Business Day” shall mean each Monday, Tuesday, Wednesday, Thursday and Friday
which is not a day on which banking institutions in New York are generally
authorized or obligated by law or executive order to close.

5.         The Company agrees with each of the Purchasers:

(a)       To prepare the Offering Circular in a form approved by you; to make no
amendment or any supplement to the Offering Circular which shall be disapproved
by you promptly after reasonable notice thereof; and to furnish you with copies
thereof;

(b)       Promptly from time to time to take such action as you may reasonably
request to qualify the Securities and the shares of Stock issuable upon
conversion of the Securities for offering and sale under the securities laws of
such jurisdictions as you may request and to comply with such laws so as to
permit the continuance of sales and dealings therein in such jurisdictions for
as long as may be necessary to complete the distribution of the Securities,
provided that in connection therewith the Company shall not be required to
qualify as a foreign corporation or to file a general consent to service of
process in any jurisdiction;

(c)       To furnish the Purchasers with written and electronic copies thereof
in such quantities as you may from time to time reasonably request, and if, at
any time prior to the expiration of nine months after the date of the Offering
Circular, any event shall have occurred as a result of which the Offering
Circular as then amended or supplemented would include an untrue statement of a
material fact or omit to state any material fact necessary in order to make the
statements therein, in the light of the circumstances under which they were made
when such Offering Circular is delivered, not misleading, or, if for any other
reason it shall be necessary or desirable during such same period to amend or
supplement the Offering Circular, to notify you and upon your request to prepare
and furnish without charge to each Purchaser and to any dealer in securities as
many written and electronic copies as you may from time to time reasonably
request of an amended Offering Circular or

8


--------------------------------------------------------------------------------




a supplement to the Offering Circular which will correct such statement or
omission or effect such compliance;

(d)           During the period beginning from the date hereof and continuing
until the date 90 days after the Time of Delivery, not to offer, sell, contract
to sell or otherwise dispose of, except as provided hereunder, any securities of
the Company that are substantially similar to the Securities or the Stock
issuable upon conversion of the Securities, including but not limited to any
securities that are convertible into or exchangeable for, or that represent the
right to receive, Stock or any such substantially similar securities (other than
pursuant to employee equity plans, stock purchase plans existing on, or upon the
conversion or exchange of convertible or exchangeable securities outstanding as
of, the date of this Agreement, dividends on the Company’s existing Series B
Redeemable Preferred Stock (as defined in the Offering Circular) and the
issuance by the Company of securities as consideration in connection with
mergers, acquisitions of companies or assets, joint ventures, reclassifications,
strategic relationships or other transactions not primarily for financing
purposes; provided that (i) in connection with the execution of any agreement
relating to any such merger, acquisition of companies or assets, joint venture,
reclassification, strategic relationship or other transaction not primarily for
financing purposes, all persons that are either parties to such agreement or are
required to file reports under Section 16 of the Exchange Act as a result of
being a director, officer or principal stockholder of a party to such agreement
shall agree in writing not to hedge or make any short sale of such securities
prior to the expiration of such 90 day period and (ii) all persons that are
issued such securities shall agree in writing to be bound by the foregoing as if
it were the Company), without your prior written consent;

(e)       Not to be or become, at any time prior to the expiration of three
years after the Time of Delivery, an open-end investment company, unit
investment trust, closed-end investment company or face-amount certificate
company that is or is required to be registered under Section 8 of the
Investment Company Act;

(f)        At any time when the Company is not subject to Section 13 or 15(d) of
the Exchange Act, for the benefit of holders from time to time of Securities, to
furnish at its expense, upon request, to holders of Securities and prospective
purchasers of securities information (the “Additional Issuer Information”)
satisfying the requirements of subsection (d)(4)(i) of Rule 144A under the Act;

(g)       To use all commercially reasonable efforts to cause such Securities to
be eligible for the PORTAL trading system of the National Association of
Securities Dealers, Inc.;

(h)       To furnish or make available to the holders of the Securities as soon
as practicable after the end of each fiscal year an annual report (including a
balance sheet and statements of income, stockholders’ equity and cash flows of
the Company and its consolidated subsidiaries certified by independent public
accountants) and, as soon as practicable after the end of each of the first
three quarters of each fiscal year (beginning with the fiscal quarter ending
after the date of the Offering Circular), to make available to its stockholders
consolidated summary financial information of the Company and its subsidiaries
for such quarter in reasonable detail;

(i)        During a period of three years from the date of the Offering
Circular, to furnish to you copies of all reports or other communications
(financial or other) furnished to stockholders of the Company, and to deliver to
you (i) as soon as they are available, copies of any reports and financial
statements furnished to or filed with the Commission or any securities exchange
on which the Securities or any class of securities of the Company is listed; and
(ii) such additional information concerning the business and financial condition
of the Company as you may from time to time reasonably request (such financial
statements to be on a consolidated basis to the extent the

9


--------------------------------------------------------------------------------




accounts of the Company and its subsidiaries are consolidated in reports
furnished to its stockholders generally or to the Commission);

(j)        During the period of two years after the Time of Delivery, the
Company will not, and will not permit any of its “affiliates” (as defined in
Rule 144 under the Securities Act) to, resell any of the Securities which
constitute “restricted securities” under Rule 144 that have been reacquired by
any of them;

(k)         To use the net proceeds received by it from the sale of the
Securities pursuant to this Agreement in the manner specified in the Pricing
Circular under the caption “Use of Proceeds;”

(l)        To reserve and keep available at all times, free of preemptive
rights, shares of Stock for the purpose of enabling the Company to satisfy any
obligations to issue shares of its Stock upon conversion of the Securities; and

(m)      To use its commercially reasonable efforts to list for quotation,
subject to notice of issuance, the shares of Stock issuable upon conversion of
the Securities on The Nasdaq National Market.

6.             (a)           (i)  The Company represents and agrees that,
without the prior consent of Goldman, Sachs & Co., it has not made and will not
make any offer relating to the Securities that, if the offering of the
Securities contemplated by this Agreement were conducted as a public offering
pursuant to a registration statement filed under the Act with the Commission,
would constitute an “issuer free writing prospectus,” as defined in Rule 433
under the Act (any such offer is hereinafter referred to as a “Company
Supplemental Disclosure Document”);

(ii)            each Purchaser represents and agrees that, without the prior
consent of the Company and Goldman, Sachs & Co., other than one or more term
sheets relating to the Securities containing customary information and conveyed
to purchasers of securities, it has not made and will not make any offer
relating to the Securities that, if the offering of the Securities contemplated
by this Agreement were conducted as a public offering pursuant to a registration
statement filed under the Act with the Commission, would constitute a “free
writing prospectus,” as defined in Rule 405 under the Act (any such offer (other
than any such term sheets), is hereinafter referred to as a “Purchaser
Supplemental Disclosure Document”); and

(iii)           any Company Supplemental Disclosure Document or Purchaser
Supplemental Disclosure Document the use of which has been consented to by the
Company and Goldman, Sachs & Co. is listed on Schedule II-A(b) hereto.

7.         The Company covenants and agrees with the several Purchasers that the
Company will pay or cause to be paid the following: (i) the fees, disbursements
and expenses of the Company’s counsel and accountants in connection with the
issue of the Securities and the shares of Stock issuable upon conversion of the
Securities and all other expenses in connection with the preparation, printing,
reproduction and filing of the Preliminary Offering Circular and the Offering
Circular and any amendments and supplements thereto and the mailing and
delivering of copies thereof to the Purchasers and dealers; (ii) the cost of
printing or producing this Agreement, any Agreement among Purchasers, the
Indenture, the Registration Rights Agreement, the Blue Sky Memorandum, closing
documents (including any compilations thereof) and any other documents in
connection with the offering, purchase, sale and delivery of the Securities;
(iii) all expenses in connection with the qualification of the Securities and
the shares of Stock issuable upon conversion of the Securities for offering and
sale under state securities laws as provided in Section 5(b) hereof, including
the fees and disbursements of counsel for the Purchasers in connection with such
qualification and in connection

10


--------------------------------------------------------------------------------




with the Blue Sky and legal investment surveys; (iv) any fees charged by
securities rating services for rating the Securities; (v) the cost of preparing
the Securities; (vi) the fees and expenses of the Trustee and any agent of the
Trustee and the fees and disbursements of counsel for the Trustee in connection
with the Indenture and the Securities; (vii) any cost incurred in connection
with the designation of the Securities for trading in PORTAL and the listing of
the shares of Stock issuable upon conversion of the Securities; and (viii) all
other costs and expenses incident to the performance of its obligations
hereunder which are not otherwise specifically provided for in this Section.  It
is understood, however, that, except as provided in this Section, and Sections 9
and 12 hereof, the Purchasers will pay all of their own costs and expenses,
including the fees of their counsel, transfer taxes on resale of any of the
Securities  by them, and any advertising expenses connected with any offers they
may make.

8.         The obligations of the Purchasers hereunder shall be subject, in
their discretion, to the condition that all representations and warranties and
other statements of the Company herein are, at and as of the Time of Delivery,
true and correct, the condition that the Company shall have performed all of its
obligations hereunder theretofore to be performed, and the following additional
conditions:

(a)       Latham & Watkins LLP, counsel for the Purchasers, shall have furnished
to you such opinion or opinions and letter, dated the Time of Delivery, with
respect to the matters you may reasonably request, and such counsel shall have
received such papers and information as they may reasonably request to enable
them to pass upon such matters;

(b)       Sullivan & Cromwell LLP, counsel for the Company, shall have furnished
to you their written opinion and letter, subject to the limitations and
qualifications set forth in such opinion or letter, dated the Time of Delivery,
in form and substance satisfactory to you, to the effect that:

(i)        The Company has been duly incorporated and is an existing corporation
in good standing under the laws of the jurisdiction of its incorporation;

(ii)       The shares of Stock initially issuable upon conversion of the
Securities have been duly and validly authorized and reserved for issuance upon
such conversion and, when issued and delivered in accordance with the provisions
of the Securities and the Indenture, will be duly and validly issued and fully
paid and non-assessable;

(iii)      This Agreement has been duly authorized, executed and delivered by
the Company;

(iv)      The Securities have been duly authorized, executed, authenticated,
issued and delivered and constitute valid and legally binding obligations of the
Company enforceable in accordance with their terms, subject to bankruptcy,
insolvency, fraudulent transfer, reorganization, moratorium and similar laws of
general applicability relating to or affecting creditors’ rights and to general
equity principles;

(v)       The Indenture has been duly authorized, executed and delivered by the
Company and constitutes a valid and legally binding obligation of the Company,
enforceable in accordance with its terms subject to bankruptcy, insolvency,
fraudulent transfer, reorganization, moratorium and similar laws of general
applicability relating to or affecting creditors’ rights and to general equity
principles;

(vi)      The Registration Rights Agreement has been duly authorized, executed
and delivered by the Company;

(vii)     No consent, approval, authorization, order, registration or
qualification of any United States federal or New York state governmental
authority or regulatory body is required

11


--------------------------------------------------------------------------------




for the consummation of the transactions contemplated by this Agreement or the
Indenture in connection with the Securities to be sold by the Company to the
Purchasers hereunder and the shares of Stock issuable upon conversion of the
Securities, except for such consents, approvals, authorizations, orders,
registrations or qualifications as have been obtained under the Act in
connection with the shares of Stock issuable upon conversion of the Securities
and such as may be required under state securities or Blue Sky laws in
connection with the purchase and distribution of such Securities by the
Purchasers;

 (viii)   The statements contained in the Offering Circular under the captions
“Description of Notes” and “Description of Capital Stock” insofar as they relate
to the terms of the Securities and the Stock, under the caption “Certain United
States Federal Income Tax Considerations” insofar as they relate to provisions
of United States Federal income tax law therein described, and under the caption
“Underwriting” insofar as they relate to provisions of documents therein
described are accurate, complete and fair;

(ix)       No registration of the Securities under the Act, and no qualification
of the Indenture under the United States Trust Indenture Act of 1939, as
amended, is required for (1) the offer and sale of the Securities by the Company
to the Purchasers or (2) the re-offer and resale of the Securities by the
Purchasers, in each case in the manner contemplated by this Agreement and the
Offering Circular relating to the Securities;

(x)         Nothing has caused such counsel to believe that (A) the Pricing
Disclosure Package, as of the Applicable Time (other than the financial
statements therein, as to which such counsel need express no opinion or belief),
contained any untrue statement of a material fact or omitted to state any
material fact necessary in order to make the statements therein, in the light of
the circumstances under which they were made, not misleading; or (B) the
Offering Circular and any further amendments or supplements thereto made by the
Company prior to the Time of Delivery (other than the financial statements
therein, as to which such counsel need express no opinion or belief) contained
as of its date or contains as of the Time of Delivery an untrue statement of a
material fact or omitted or omits, as the case may be, to state any material
fact necessary in order to make the statements therein, in the light of the
circumstances under which they were made, not misleading; and

(xi)       The Company is not and, after giving effect to the offering and sale
of the Securities and the application of the proceeds thereof, will not be an
“investment company”, as such term is defined in the Investment Company Act of
1940, as amended.

(c)       Peter J. Millones, Executive Vice President and General Counsel for
the Company, shall have furnished to you his written opinion, subject to the
limitations and qualifications set forth in such opinion, dated the Time of
Delivery, in form and substance satisfactory to you, to the effect that:

(i)        The Company has such power and authority (corporate and other) to own
its properties and conduct its business as described in the Offering Circular;

(ii)       The Company, as of the date specified in the Offering Circular, has
an authorized capitalization as set forth under the caption “Capitalization” in
the Offering Circular and all of the issued shares of capital stock of the
Company have been duly and validly authorized and issued and are fully paid and
non-assessable;

(iii)      The Company has been duly qualified as a foreign corporation for the
transaction of business and is in good standing under the laws of each other
jurisdiction in which it owns or leases properties or conducts any business so
as to require such qualification, or is subject to

12


--------------------------------------------------------------------------------




no material liability or disability by reason of the failure to be so qualified
in any such jurisdiction (such counsel being entitled to rely in respect of the
opinion in this clause upon opinions of local counsel and in respect of matters
of fact upon certificates of officers of the Company, provided that such counsel
shall state that they believe that both you and they are justified in relying
upon such opinions and certificates);

(iv)      Those subsidiaries listed on Schedule II hereto (the “Scheduled
Subsidiaries”) have each been duly incorporated or organized and each is validly
existing as an entity, and where such term applies, in good standing under the
laws of its jurisdiction of incorporation or organization; and all of the issued
shares of capital stock of each such Scheduled Subsidiary held by the Company
have been duly and validly authorized and issued, are fully paid and
non-assessable and (except for directors’ qualifying shares and as otherwise set
forth in the Offering Circular) are owned directly or indirectly by the Company,
free and clear of all liens, encumbrances, equities or claims (such counsel
being entitled to rely in respect of the opinion in this clause upon opinions of
local counsel and in respect of matters of fact upon certificates of officers of
the Company or such Scheduled Subsidiaries, provided that such counsel shall
state that they believe that both you and they are justified in relying upon
such opinions and certificates);

(v)       The Company and the Scheduled Subsidiaries have good and marketable
title in fee simple to all real property owned by them, in each case free and
clear of all liens, encumbrances and defects except such as are described in the
Offering Circular or would not individually or in the aggregate have a material
adverse effect on the current or future consolidated financial position,
stockholders’ equity or results of operations of the Company and its
subsidiaries taken as a whole and do not interfere with the use made and
proposed to be made of such property by the Company and the Scheduled
Subsidiaries; and any real property and buildings held under lease by the
Company and the Scheduled Subsidiaries are held by them under valid, subsisting
and enforceable leases with such exceptions as would not individually or in the
aggregate have a material adverse effect on the current or future consolidated
financial position, stockholders’ equity or results of operations of the Company
and its subsidiaries taken as a whole and do not interfere with the use made and
proposed to be made of such property and buildings by the Company and the
Scheduled Subsidiaries (in giving the opinion in this clause, such counsel may
state that no examination of record titles for the purpose of such opinion has
been made, and that they are relying upon a general review of the titles of the
Company and the Scheduled Subsidiaries, upon opinions of local counsel and
abstracts, reports and policies of title companies rendered or issued at or
subsequent to the time of acquisition of such property by the Company or the
Scheduled Subsidiaries, upon opinions of counsel to the lessors of such property
and, in respect of matters of fact, upon certificates of officers of the Company
or the Scheduled Subsidiaries, provided that such counsel shall state that they
believe that both you and they are justified in relying upon such opinions,
abstracts, reports, policies and certificates);

(vi)      To the best of such counsel’s knowledge and other than as set forth in
the Offering Circular, there are no legal or governmental proceedings pending to
which the Company or any of the Scheduled Subsidiaries is a party or of which
any property of the Company or any of the Scheduled Subsidiaries is the subject
which, if determined adversely to the Company or any of the Scheduled
Subsidiaries, would individually or in the aggregate have a material adverse
effect on the current or future consolidated financial position, stockholders’
equity or results of operations of the Company and its subsidiaries taken as a
whole; and, to the best of

13


--------------------------------------------------------------------------------




such counsel’s knowledge and other than as set forth in the Offering Circular,
no such proceedings are threatened or contemplated by governmental authorities
or threatened by others;

(vii)     No consent, approval, authorization, order, registration or
qualification of or with any such court or governmental agency or body is
required for the issue and sale of the Securities or the consummation by the
Company of the transactions contemplated by this Agreement or the Indenture,
except, such as may be required under the Act in connection with the shares of
Stock issuable upon conversion of the Securities and such consents, approvals,
authorizations, registrations or qualifications as may be required under state
securities or Blue Sky laws in connection with the purchase and distribution of
the Securities by the Purchasers;

(viii)    The resolutions of the Board of Directors of the Company approving the
issuance of the Securities have reserved the Conversion Shares for issuance;

(ix)       Neither the Company nor any of the Scheduled Subsidiaries is in
violation of its Certificate of Incorporation or By-laws or in default in the
performance or observance of any obligation, covenant or condition contained in
any indenture, mortgage, deed of trust, loan agreement, lease or other agreement
or instrument to which it is a party or by which it or any of its properties may
be bound except for such defaults which would not individually or in the
aggregate have a material adverse effect on the current or future consolidated
financial position, stockholders’ equity or results of operations of the Company
and its subsidiaries taken as a whole;

(x)        The issue and sale of the Securities and the compliance by the
Company with all of the provisions of the Securities, the Indenture and this
Agreement and the consummation of the transactions herein and therein
contemplated will not (1) conflict with or result in a breach or violation of
any of the terms or provisions of, or constitute a default under, any indenture,
mortgage, deed of trust, loan agreement or other agreement or instrument known
to such counsel to which the Company or any of the Scheduled Subsidiaries is a
party or by which the Company or any of the Scheduled Subsidiaries is bound or
to which any of the property or assets of the Company or any of the Scheduled
Subsidiaries is subject, (2) result in any violation of the provisions of the
Certificate of Incorporation or By-laws of the Company or (3) result in any
violation of the provisions of any statute or any order, rule or regulation of
any court or governmental agency or body having jurisdiction over the Company or
any of the Scheduled Subsidiaries or any of their properties except in the case
of clauses (1) and (3) above which would not individually or in the aggregate
have a material adverse effect on the current or future consolidated financial
position, stockholders’ equity or results of operations of the Company and its
subsidiaries taken as a whole;

(xi)       The documents incorporated by reference in the Offering Circular or
any further amendment or supplement thereto, made by the Company prior to such
Time of Delivery (other than the financial statements and related schedules
therein, as to which such counsel need express no opinion), when they were filed
with the Commission, as the case may be, complied as to form in all material
respects with the requirements of the Act or the Exchange Act, as applicable,
and the rules and regulations of the Commission thereunder; and they have no
reason to believe that any of such documents, when they were so filed, contained
an untrue statement of a material fact or omitted to state a material fact
required to be stated therein or necessary in order to make the statements
therein, in the light of the circumstances under which they were made, not
misleading;

14


--------------------------------------------------------------------------------


(xii)            No registration of the Securities under the Act, and no
qualification of an indenture under the United States Trust Indenture Act of
1939 with respect thereto, is required for the offer, sale and initial resale of
the Securities  by the Purchasers in the manner contemplated by this Agreement;
and

(xiii)           The Company is not, and after giving effect to the offering and
sale of the Securities to be issued and sold by the Company under this Agreement
and the Indenture and the application of the net proceeds from such sale as
described in the Offering Circular under the caption “Use of Proceeds”, will not
be required to register as an “investment company”, as such term is defined in
the Investment Company Act.

(d)       On the date of the Offering Circular prior to the execution of this
Agreement and also at the Time of Delivery, Deloitte & Touche LLP shall have
furnished to you a letter or letters, dated the respective dates of delivery
thereof, in form and substance satisfactory to you, to the effect set forth in
Annex I hereto;

(e)       (i) Neither the Company nor any of its subsidiaries shall have
sustained since the date of the latest audited financial statements included or
incorporated by reference in the Pricing Circular any loss or interference with
its business from fire, explosion, flood or other calamity, whether or not
covered by insurance, or from any labor dispute or court or governmental action,
order or decree, otherwise than as set forth or contemplated in the Pricing
Circular, and (ii) since the respective dates as of which information is given
in the Pricing Circular there shall not have been any change in the capital
stock (except for changes or adjustments made in the ordinary course of business
pursuant to employee equity plans in existence on the date of this Agreement,
and other than the exercise of options outstanding on the date of this
Agreement) or long-term debt of the Company or any of its subsidiaries or any
change, or any development involving a prospective change, in or affecting the
general affairs, management, financial position, stockholders’ equity or results
of operations of the Company and its subsidiaries, taken as a whole, otherwise
than as set forth or contemplated in the Pricing Circular, the effect of which,
in any such case described in clause (i) or (ii), is in the judgment of Goldman,
Sachs & Co. so material and adverse as to make it impracticable or inadvisable
to proceed with the offering or the delivery of the Securities on the terms and
in the manner contemplated in this Agreement and  in the Offering Circular;

(f)        On or after the Applicable Time (i) no downgrading shall have
occurred in the rating accorded the Company’s debt securities or preferred stock
by any “nationally recognized statistical rating organization”, as that term is
defined by the Commission for purposes of Rule 436(g)(2) under the Act, and (ii)
no such organization shall have publicly announced that it has under
surveillance or review, with possible negative implications, its rating of any
of the Company’s debt securities or preferred stock;

(g)       On or after the Applicable Time, there shall not have occurred any of
the following: (i) a suspension or material limitation in trading in securities
generally on the New York Stock Exchange or on the Nasdaq National Market; (ii)
a suspension or material limitation in trading in the Company’s securities on
the Nasdaq National Market; (iii) a general moratorium on commercial banking
activities declared by either Federal or New York State authorities or a
material disruption in commercial banking or securities settlement or clearance
services in the United States; (iv) the outbreak or escalation of hostilities
involving the United States or the declaration by the United States of a
national emergency or war or (v) the occurrence of any other calamity or crisis
or any change in financial, political or economic conditions in the United
States or elsewhere, if the effect of any such event specified in clause (iv) or
(v) in the judgment of Goldman, Sachs & Co. makes it impracticable or

15

 


--------------------------------------------------------------------------------


inadvisable to proceed with the offering or the delivery of the Securities on
the terms and in the manner contemplated in the Offering Circular;

(h)       The Securities shall have been designated for trading on PORTAL;

(i)        The shares of Stock issuable upon conversion of the Securities shall
have been duly listed, subject to notice of issuance, on the Nasdaq National
Market;

(j)        The Company shall have furnished or caused to be furnished to you at
the Time of Delivery certificates of officers of the Company satisfactory to you
as to the accuracy of the representations and warranties of the Company herein
at and as of such Time of Delivery, as to the performance by the Company of all
of its obligations hereunder to be performed at or prior to such Time of
Delivery, as to the matters set forth in subsection (e) of this Section and as
to such other matters as you may reasonably request;

(k)       The Company shall have delivered executed copies of the Securities,
the Indenture and the Registration Rights Agreement to the Purchasers, in each
case in form and substance reasonably satisfactory to the Company and the
Purchasers;

(l)        The Company shall have obtained and delivered to the Purchasers
executed copies of a lock-up agreement from the executive officers of the
Company listed on Schedule III hereto substantially in the forms set forth in
Schedule IV hereto; and

(m)      The Company shall have furnished or caused to be furnished to the
Purchasers and Latham & Watkins LLP, counsel for the Purchasers, a certificate
from its transfer agent stating the number of authorized, issued and outstanding
shares of Stock.

9.         (a)  The Company will indemnify and hold harmless each Purchaser
against any losses, claims, damages or liabilities, joint or several, to which
such Purchaser may become subject, under the Act or otherwise, insofar as such
losses, claims, damages or liabilities (or actions in respect thereof) arise out
of or are based upon an untrue statement or alleged untrue statement of a
material fact contained in any Preliminary Offering Circular, the Pricing
Circular, the Offering Circular, or any amendment or supplement thereto, any
Company Supplemental Disclosure Document, or arise out of or are based upon the
omission or alleged omission to state therein a material fact necessary to make
the statements therein not misleading, and will reimburse each Purchaser for any
legal or other expenses reasonably incurred by such Purchaser in connection with
investigating or defending any such action or claim as such expenses are
incurred; provided, however, that the Company shall not be liable in any such
case to the extent that any such loss, claim, damage or liability arises out of
or is based upon an untrue statement or alleged untrue statement or omission or
alleged omission made in any Preliminary Offering Circular, the Pricing
Circular, the Offering Circular or any such amendment or supplement, or any
Company Supplemental Disclosure Document, in reliance upon and in conformity
with written information furnished to the Company by any Purchaser through
Goldman, Sachs & Co. expressly for use therein.

(b)       Each Purchaser will indemnify and hold harmless the Company against
any losses, claims, damages or liabilities to which the Company may become
subject, under the Act or otherwise, insofar as such losses, claims, damages or
liabilities (or actions in respect thereof) arise out of or are based upon an
untrue statement or alleged untrue statement of a material fact contained in any
Preliminary Offering Circular, the Pricing Circular, the Offering Circular, or
any amendment or supplement thereto, or any Company Supplemental Disclosure
Document, or arise out of or are based upon the omission or alleged omission to
state therein a material fact or necessary to make the statements therein not
misleading, in each case to the extent, but only to the extent, that such untrue

16

 


--------------------------------------------------------------------------------


statement or alleged untrue statement or omission or alleged omission was made
in any Preliminary Offering Circular, the Pricing Circular, or the Offering
Circular or any such amendment or supplement, or any Company Supplemental
Disclosure Document in reliance upon and in conformity with written information
furnished to the Company by such Purchaser through Goldman, Sachs & Co.
expressly for use therein; and will reimburse the Company for any legal or other
expenses reasonably incurred by the Company in connection with investigating or
defending any such action or claim as such expenses are incurred.

(c)       Promptly after receipt by an indemnified party under subsection (a) or
(b) above of notice of the commencement of any action, such indemnified party
shall, if a claim in respect thereof is to be made against the indemnifying
party under such subsection, notify the indemnifying party in writing of the
commencement thereof; but the omission so to notify the indemnifying party shall
not relieve it from any liability which it may have to any indemnified party
otherwise than under such subsection.  In case any such action shall be brought
against any indemnified party and it shall notify the indemnifying party of the
commencement thereof, the indemnifying party shall be entitled to participate
therein and, to the extent that it shall wish, jointly with any other
indemnifying party similarly notified, to assume the defense thereof, with
counsel satisfactory to such indemnified party (who shall not, except with the
consent of the indemnified party, be counsel to the indemnifying party), and,
after notice from the indemnifying party to such indemnified party of its
election so to assume the defense thereof, the indemnifying party shall not be
liable to such indemnified party under such subsection for any legal expenses of
other counsel or any other expenses, in each case subsequently incurred by such
indemnified party, in connection with the defense thereof other than reasonable
costs of investigation.  No indemnifying party shall, without the written
consent of the indemnified party, effect the settlement or compromise of, or
consent to the entry of any judgment with respect to, any pending or threatened
action or claim in respect of which indemnification or contribution may be
sought hereunder (whether or not the indemnified party is an actual or potential
party to such action or claim) unless such settlement, compromise or judgment
(i) includes an unconditional release of the indemnified party from all
liability arising out of such action or claim and (ii) does not include a
statement as to, or an admission of, fault, culpability or a failure to act, by
or on behalf of any indemnified party.

(d)       If the indemnification provided for in this Section 9 is unavailable
to or insufficient to hold harmless an indemnified party under subsection (a) or
(b) above in respect of any losses, claims, damages or liabilities (or actions
in respect thereof) referred to therein, then each indemnifying party shall
contribute to the amount paid or payable by such indemnified party as a result
of such losses, claims, damages or liabilities (or actions in respect thereof)
in such proportion as is appropriate to reflect the relative benefits received
by the Company on the one hand and the Purchasers on the other from the offering
of the Securities.  If, however, the allocation provided by the immediately
preceding sentence is not permitted by applicable law or if the indemnified
party failed to give the notice required under subsection (c) above, then each
indemnifying party shall contribute to such amount paid or payable by such
indemnified party in such proportion as is appropriate to reflect not only such
relative benefits but also the relative fault of the Company on the one hand and
the Purchasers on the other in connection with the statements or omissions which
resulted in such losses, claims, damages or liabilities (or actions in respect
thereof), as well as any other relevant equitable considerations.  The relative
benefits received by the Company on the one hand and the Purchasers on the other
shall be deemed to be in the same proportion as the total net proceeds from the
offering (before deducting expenses) received by the Company bear to the total
underwriting discounts and commissions received by the Purchasers, in each case
as set forth in the Offering Circular.  The relative fault shall be determined
by reference to, among other things, whether the untrue or alleged

17

 


--------------------------------------------------------------------------------


untrue statement of a material fact or the omission or alleged omission to state
a material fact relates to information supplied by the Company on the one hand
or the Purchasers on the other and the parties’ relative intent, knowledge,
access to information and opportunity to correct or prevent such statement or
omission.  The Company and the Purchasers agree that it would not be just and
equitable if contribution pursuant to this subsection (d) were determined by pro
rata allocation (even if the Purchasers were treated as one entity for such
purpose) or by any other method of allocation which does not take account of the
equitable considerations referred to above in this subsection (d).  The amount
paid or payable by an indemnified party as a result of the losses, claims,
damages or liabilities (or actions in respect thereof) referred to above in this
subsection (d) shall be deemed to include any legal or other expenses reasonably
incurred by such indemnified party in connection with investigating or defending
any such action or claim.  Notwithstanding the provisions of this subsection
(d), no Purchaser shall be required to contribute any amount in excess of the
amount by which the total price at which the Securities underwritten by it and
distributed to investors were offered to investors exceeds the amount of any
damages which such Purchaser has otherwise been required to pay by reason of
such untrue or alleged untrue statement or omission or alleged omission.  The
Purchasers’ obligations in this subsection (d) to contribute are several in
proportion to their respective underwriting obligations and not joint.

(e)       The obligations of the Company under this Section 8 shall be in
addition to any liability which the Company may otherwise have and shall extend,
upon the same terms and conditions, to any affiliate of each Purchaser and each
person, if any, who controls any Purchaser within the meaning of the Act; and
the obligations of the Purchasers under this Section 9 shall be in addition to
any liability which the respective Purchasers may otherwise have and shall
extend, upon the same terms and conditions, to each officer and director of the
Company and to each person, if any, who controls the Company within the meaning
of the Act.

10.       (a)  If any Purchaser shall default in its obligation to purchase the
Securities which it has agreed to purchase hereunder, you may in your discretion
arrange for you or another party or other parties to purchase such Securities on
the terms contained herein.  If within thirty-six hours after such default by
any Purchaser you do not arrange for the purchase of such Securities, then the
Company shall be entitled to a further period of thirty-six hours within which
to procure another party or other parties satisfactory to you to purchase such
Securities on such terms.  In the event that, within the respective prescribed
periods, you notify the Company that you have so arranged for the purchase of
such Securities or the Company notifies you that it has so arranged for the
purchase of such Securities, you or the Company shall have the right to postpone
the Time of Delivery for a period of not more than  seven days, in order to
effect whatever changes may thereby be made necessary in the Offering Circular,
or in any other documents or arrangements, and the Company agrees to prepare
promptly any amendments to the Offering Circular which in your opinion may
thereby be made necessary.  The term “Purchaser” as used in this Agreement shall
include any person substituted under this Section with like effect as if such
person had originally been a party to this Agreement with respect to such
Securities.

(b)       If, after giving effect to any arrangements for the purchase of the
Securities  of a defaulting Purchaser or Purchasers by you and the Company as
provided in subsection (a) above, the aggregate principal amount of such
Securities which remains unpurchased does not exceed one-eleventh of the
aggregate principal amount of all the Securities, then the Company shall have
the right to require each non-defaulting Purchaser to purchase the principal
amount of Securities which such Purchaser agreed to purchase hereunder and, in
addition, to require each non-defaulting Purchaser to purchase its pro rata
share (based on the principal amount of Securities which such

18

 


--------------------------------------------------------------------------------


Purchaser agreed to purchase hereunder) of the Securities of such defaulting
Purchaser or Purchasers for which such arrangements have not been made; but
nothing herein shall relieve a defaulting Purchaser from liability for its
default.

(c)       If, after giving effect to any arrangements for the purchase of the
Securities of a defaulting Purchaser or Purchasers by you and the Company as
provided in subsection (a) above, the aggregate principal amount of Securities
which remains unpurchased exceeds one-eleventh of the aggregate principal amount
of all the Securities, or if the Company shall not exercise the right described
in subsection (b) above to require non-defaulting Purchasers to purchase
Securities of a defaulting Purchaser or Purchasers, then this Agreement shall
thereupon terminate, without liability on the part of any non-defaulting
Purchaser or the Company, except for the expenses to be borne by the Company and
the Purchasers as provided in Section 6 hereof and the indemnity and
contribution agreements in Section 9 hereof; but nothing herein shall relieve a
defaulting Purchaser from liability for its default.

11.       The respective indemnities, agreements, representations, warranties
and other statements of the Company and the several Purchasers, as set forth in
this Agreement or made by or on behalf of them, respectively, pursuant to this
Agreement, shall remain in full force and effect, regardless of any
investigation (or any statement as to the results thereof) made by or on behalf
of any Purchaser or any controlling person of any Purchaser, or the Company, or
any officer or director or controlling person of the Company, and shall survive
delivery of and payment for the Securities.

12.       If this Agreement shall be terminated pursuant to Section 10 hereof,
the Company shall not then be under any liability to any Purchaser except as
provided in Sections 7 and 9 hereof; but, if for any other reason, the
Securities are not delivered by or on behalf of the Company as provided herein,
the Company will reimburse the Purchaser for all out-of-pocket expenses approved
in writing by you, including fees and disbursements of counsel, reasonably
incurred by the Purchasers in making preparations for the purchase, sale and
delivery of the Securities, but the Company shall then be under no further
liability to any Purchaser except as provided in Sections 7 and 9 hereof.

13.       In all dealings hereunder, Goldman, Sachs & Co. shall act on behalf of
each of the Purchasers, and the parties hereto shall be entitled to act and rely
upon any statement, request, notice or agreement on behalf of any Purchaser made
or given by Goldman, Sachs & Co.

All statements, requests, notices and agreements hereunder shall be in writing,
and if to the Purchasers shall be delivered or sent by mail, telex or facsimile
transmission to you at as the representatives in care of Goldman, Sachs & Co.,
One New York Plaza, 42nd Floor, New York, New York 10004, Attention:
Registration Department; and if to the Company shall be delivered or sent by
mail, telex or facsimile transmission to the address of the Company set forth in
the Offering Circular, Attention: Secretary; provided, however, that any notice
to a Purchaser pursuant to Section 8(j) hereof shall be delivered or sent by
mail, telex or facsimile transmission to such Purchaser at its address set forth
in its Purchasers’ Questionnaire, or telex constituting such Questionnaire,
which address will be supplied to the Company by you upon request.  Any such
statements, requests, notices or agreements shall take effect upon receipt
thereof.

14.       This Agreement shall be binding upon, and inure solely to the benefit
of, the Purchasers, the Company and, to the extent provided in Sections 9 and 11
hereof, the officers and directors of the Company and each person who controls
the Company or any Purchaser, and their respective heirs, executors,
administrators, successors and assigns, and no other person shall acquire or
have any right under or by virtue of this Agreement. No purchaser of any of the
Securities from any Purchaser shall be deemed a successor or assign by reason
merely of such purchase.

19

 


--------------------------------------------------------------------------------


15.       Time shall be of the essence of this Agreement.

16.       The Company acknowledges and agrees that (i) the purchase and sale of
the Securities pursuant to this Agreement is an arm’s-length commercial
transaction between the Company, on the one hand, and the several Purchasers, on
the other, (ii) in connection therewith and with the process leading to such
transaction each Purchaser is acting solely as a principal and not the agent or
fiduciary of the Company, (iii) no Purchaser has assumed an advisory or
fiduciary responsibility in favor of the Company with respect to the offering
contemplated hereby or the process leading thereto (irrespective of whether such
Purchaser has advised or is currently advising the Company on other matters) or
any other obligation to the Company except the obligations expressly set forth
in this Agreement and (iv) the Company has consulted its own legal and financial
advisors to the extent it deemed appropriate.  The Company agrees that it will
not claim that the Purchasers, or any of them, has rendered advisory services of
any nature or respect, or owes a fiduciary or similar duty to the Company, in
connection with such transaction or the process leading thereto.

17.       This Agreement supersedes all prior agreements and understandings
(whether written or oral) between the Company and the Purchasers, or any of
them, with respect to the subject matter hereof.

18.      This Agreement shall be governed by and construed in accordance with
the laws of the State of New York.

19.       The Company and each of the Purchasers hereby irrevocably waives, to
the fullest extent permitted by applicable law, any and all right to trial by
jury in any legal proceeding arising out of or relating to this Agreement or the
transactions contemplated hereby.

20.       This Agreement may be executed by any one or more of the parties
hereto in any number of counterparts, each of which shall be deemed to be an
original, but all such respective counterparts shall together constitute one and
the same instrument.

21.           Notwithstanding anything herein to the contrary, the Company (and
the Company’s employees, representatives, and other agents) are authorized to
disclose to any and all persons, the tax treatment and tax structure of the
potential transaction and all materials of any kind (including tax opinions and
other tax analyses) provided to the Company relating to that treatment and
structure, without the Purchasers’ imposing any limitation of any kind. However,
any information relating to the tax treatment and tax structure shall remain
confidential (and the foregoing sentence shall not apply) to the extent
necessary to enable any person to comply with securities laws. For this purpose,
“tax treatment” means US federal and state income tax treatment, and “tax
structure” is limited to any facts that may be relevant to that treatment.

20

 


--------------------------------------------------------------------------------


If the foregoing is in accordance with your understanding, please sign and
return to us five counterparts hereof, and upon the acceptance hereof by you, on
behalf of each of the Purchasers, this letter and such acceptance hereof shall
constitute a binding agreement between each of the Purchasers and the Company. 
It is understood that your acceptance of this letter on behalf of each of the
Purchasers is pursuant to the authority set forth in a form of Agreement among
Purchasers, the form of which shall be submitted to the Company for examination
upon request, but without warranty on your part as to the authority of the
signers thereof.

Very truly yours,

 

 

 

 

priceline.com Incorporated

 

 

 

 

 

 

 

By:

/s/ Jeffery H. Boyd

 

 

Name: Jeffery H. Boyd

 

 

Title:   Chief Executive Officer

 

Accepted as of the date hereof:

 

 

Goldman, Sachs & Co.

 

 

 

 

 

 

 

 

 

 

 

By:

/s/ Goldman, Sachs & Co.

 

 

 

 

(Goldman, Sachs & Co.)

 

 

 

 


--------------------------------------------------------------------------------